Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 1 of 10 PagelD #: 549

 

 

 

 

 

 

Henry County Sheriff's Office
Jail Diviston
Policies and Procedures
Subject: Policy Number: 13-04.03
Inmate Classification
Issue Date: Revision Date:
June 2013
Approval Authority
Title and Signature: “Ice fe ak, Sheriff Ric A, McCorkle
Reference this section to:
PREA Standards: 115.13; 15; 41; & 42; Indiana Jail Standards: and Section 2.16, Section 4.01, Section 4.02,
Section 4.04, Section 4.05, Section 4.05, and Section 5.09, of this manual.

 

 

POLICY:

The Henry County Sheriff's Office classifies inmates confined in its correctional facility,
given the physical constraints of the existing correctional facility structure, scarce
resources, staffing, and inmate population, in a way that furthers public safety, while
~7>*ly safe and humane housing for inmates.

  

f EREST:

rest of inmate and staff safety to provide reasonable and necessary
busing for the inmate population and this objective is aided by a defined

Iss.

[

led to get from new PREA standards...

  

PROCEDURES:

 

Henry County Sherlff's Office: Jail Division SOP's
Revised June 2013

 

Page 1 of S

 

 

HENRYCODEFSRRFP000257

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 2 of 10 PagelD #: 550

 

| Jail Division, Policies and Procedures, 13-04.03 Inmate Classification |

Initial Designation:

The Henry County Sheriff's Office classification system initially assigns inmates based ona
preliminary assessment of their security needs. This system operates under the
supervision of the Correctional Commander or designee. Inmates who display special
needs during the intake booking process are assigned to special housing when such space
is reasonably available, and in consideration of scarce resources.

Staff provides direct supervision to inmates d uring classification processing, and normally
the arresting or transporting officer retains custody of the arrestee until the classification
process is completed. The classification system is used to stratify inmate population
according to predetermined classification standards.

Once classified, inmates are assigned a housing area, which the inmate is told it is their
responsibility to clean and maintain. A custody reassessment is conducted between thirty
[30] to ninety [90] days of the initial custody assessment. The Correctional Commander or
designee oversees permanent assignments.

Housing Classification:

Henry County Sheriff's Office attempts to maintain a sufficient number of different types of
cells and housing areas appropriate for various categories of the shifting inmate
population.

Refer to policy Inmate Suicide Watch for procedures on handling those inmates deemed at
risk for suicide,

Initial Intake Screening Classification;
Intake screening classification entails primary security level assignment to maximum,
medium, or minimum housing by utilizing the classification tree found attached to this
policy. This process is performed in the receiving area according to Henry County Sheriff's
Office admission procedures, Designated staff members in the admissions area perform
the initial intake classification, after physical intake processing is complete. Inmates are
classified and housed in the least restrictive housing available without jeopardizing staff,
inmates, or the public, utilizing risk factors that include any or all of the following:

1. Sex:

2. Age;

3. Medical condition;

4. Current offense or conviction;

5. Offense hisiory;

6. Escape history;

7. Institutional disciplinary history:

8. Prior convictions:

9, Alcohol and/or drug abuse; &

10. Stability factors.

Custody levels and special housing needs are assessed to include minimum, medium, and

Henry Sounty Sheriff's Office: Jail Division SOP's
Revised June 2013

 

Page 2 of 5

 

 

 

HENRYCODEFSRRFP000258

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 3 of 10 PagelD #: 551
| Jail Division, Policies and Procedures, 13-04.03 Inmate Classification |

 

 

maximum custody levels and the placement of inmates to and from special units Including |
protective custody, administrative segregation, disciplinary separation, and mental and
medical health housing.

1. Maximum
a. Maximum - High
b. Maximum - Glose Custody

2. Medium
a. Medium - Assaultive/Escape Risk
b. Medium
c. Medium - Pre-Sentenced

3. Minimum
a. Minimum - Pre-Sentenced
b. Minimum
c. Low Minimum
d. Very Low

4, Special Needs or Conditions
Special needs or conditions may temporarily or permanently override a classification
assessment.

a. All Medical Conditions — Inmates with confirmed or potential ilinesses, suicide
risks, mental defects, handicaps, alcohol or drug related conditions, temporarily
or permanent, are placed in separate housing, if practical, and observed
accordingly until staff or medical professional determines or perceives they can
safely function safely in general housing. Inmates assigned to a segregated
detoxification cell are transferred fo general population when it appears they can
care for themselves.

b. Violent Inmates — Inmates who act out are confined in an administrative holding
or violent cell if available. The status of these inmates are reassessed at least
every twenty-four [24] hours.

¢. Protective Custody - Inmates identified as being protection custody status or
who provide staff with information that leads to a reasonable belief they are
endangered if placed in general population are placed in administrative
segregation.

d. Juveniles ~ Juveniles are separated by sex and sight and sound from adults in
accordance with state juvenile or family laws, rules, and/or regulations.

e. Female Inmates — Female inmates are separated from male inmates.

However, males and females may simultaneously participate in work program

activiti

   

 

Henry County Sherlff's Office: Jall Division SOP’s
Revised June 2013

 

 

Page 3 of 5

 

HENRYCODEFSRRFP000259

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 4 of 10 PagelD #: 552
| Jail Division, Policies and Procedures, 13-04.03 Inmate Classification |

 

  

elke

Classification & Management.

g. Cross Dresser - In situations where an inmate arrived at the facility as a cross
dresser, the sex at birth is determined by medical staff, and the results referred
to the classification officer and the Correctional Commander for classification
determination. Typically cross dressers, are counseled regarding their unique
security posture, and advised to maintain same sex posture within their housing
unit. Likewise, cross dressers are not permitted to wear opposite sex garmenis,
makeup, jewelry, etc.

h. Progressing Gender Change - in situations where an inmate has partially
completed a gender change procedure, the situation is reviewed by medical staff
and Correctional Commander and the inmate may be placed administrative
segregation pending completion of the review. Genital status normally
determines the gender by which institution staff classifies such inmates;

however, security and safety considerations are important factors in housing.

 

The Correctional Commander is the only person to override the determination guided by
the classification tree, the reason for overriding is written in the space provided on the form.

Inmates classified at the Minimum and Medium custody levels may be housed together,
Likewise, Medium and Maximum custody inmates may be housed together. However,
Minimum and Maximum custedy level inmates are housed separately when space allows.

When under direct visual supervision, inmates of different custody levels may
simultaneously participate in work and program activities, at the discretion of the
Correctional Commander.

Records:

The classification determinations are recorded on the upper portion of the classification
tree under Classification Notice and kept in the inmate's file, with a dated notation. Inmate
files are maintained with appropriate security safeguards consistent with Henry County
Sheriff's Office policy and practices. Other records of inmate classification, initial and
subsequent housing assignments, assignment appeals, etc., become part of this inmate
file.

Appeals:

An inmate may appeal. a classification assessment, housing, work and program
assignment, and/or a reassessment using the grievance procedure. The Correctional
Commander or degisnee makes the final determination of an inmate's classification.

Training:

 

Henry County Sheriff's Office: Jail Division SOP’s
Revised June 2013

 

 

Page 4 of 5

 

HENRYCODEFSRRFP000260

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 5 of 10 PagelD #: 553
| Jail Division, Policies and Procedures, 13-04.03 Inmate Classification _|

 

Staff members whose duties include classification undergo at least four [4] hours of
training regarding the principles, policies, procedures, and instruments utilized for
classification assessments, housing assignments, reassessments and inmate needs. This
training may be in the form of classroom training, or if OJT requires on less than eight [8]
hours under close supervision.

Limitations:
This is a goal-oriented process, and is naturally limited in a major way by the construction
of the existing facility. The Correctional Commander has limited or no means of controlling
the number or type of offenders that may be sent to him for incarceration at any given time.
However, reasonable efforts are be made to house inmates consistent with their individual
classification. Remember that each inmate entering the facility has an unknown prior
history that may be violent or self-destructive. The art of effective classification is trying to
determine what the prior history is and how it might affect the Inmate’s behavior and safety
while in the facility.

Audit:

The Correctional Commander conducts an annual, internal audit on the classification
system. Audit records are maintained for any jail standards agency or subsequent review.
The audit normally assesses the following features of the objective classification system:
Inmates are classified prior to placement in inmate housing;

inmates are housed according to their assigned custody levels;

The override rate is acceptable; &

Classification instruments are completed in an accurate and timely manner.

BON

 

Henry County Sheriff's Office: Jalil Division SOP’s
Revised June 2013

 

 

Page 5 of 5

 

HENRYCODEFSRRFP000261

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 6 of 10 PagelD #: 554

Law Supplemental Narrative:
Supplemental Narratives
Seq Name Date Narrative
@ HE Manning PELO4 10:41:42 06/03/16
HENRY COUNTY SHERIFF'S DEPARTMENT

The following facts and information subscribed and sworn to
before me this date:

I, Henry County Sheriff's Department Detective Captain Edward B. Manning, am
assigned to the Henry County Major Incident Team. The following is my report in
the homicide investigation of Brian Lee Gosser.

On 03-01-16 a jaii incident report was filed by Henry County Jail Commander
Brent Grider in reference to a battery which occurred between inmates inside of
the Henry County Jail. Commander Grider stated in his report that on 02-29-16 he
spoke with inmate Brian Lee Gosser reference injuries sustained by Mr. Gosser
while incarcerated at the Henry County Jail. This interview between Commander
Grider and Brian lee Gosser was audio recorded.

Mr. Gosser stated that while housed in Henry County Jail "B" block he was beat
by an inmate he identified as "Chip". He described him as tall, big, and hardly
ever wears a shirt. Mr. Gosser stated that "Chip" had seen some of his legal
paperwork and believed Mr. Gosser to be a "CHOMO" which is slang for Child
Molester. Mr. Gosser stated that this was not the case and that "Chip" had the
wrong idea. Mr. Gosser stated that it was like a super hard slap in the face,
which bloodied his nose and stuff. He stated that it was not that big of a deal.
' Mr. Gosser was moved out of "B" block and placed in "F" block. Mr.. Gosser
stated that it was bad from the get go. Mr. Gosser stated that the first time he
got e-cigarettes and commissary Josh and Joe stole all of them and gave them
away. The second time he got e-cigarettes Josh took all of those. He also stated
‘ that the inmates called this block the Gladiator block.

He stated that the inmates had this thing where they picked on each other and
it seemed like it was in good fun but it did seem to go too far often, Mr.
Gosser discussed being beaten in "F" block on more than one occasion. He stated
that there were three guys involved. He stated that one of them was named Joe
and that he was the main one. Mr. Gosser stated that Joe knocked him out cold.
He was then shown pictures of inmates from "F" block and "E" block. He
identified the pictures of Josh Wilson and Justin Fannin as being two of the
inmates who beat him, He stated that he didn't see the photo of Joe.

Re also stated that the first couple of times it really wasn't that bad and
he had a black eye but he thought maybe it was a right of passage and then they
would leave him alone but it continued. He stated the last time he was pinned
down by Fannin while Josh and Joe were punmeling him in the ribs and back. He
stated that it happened in Josh and Fannin's cell. He stated that this happened
on Friday 02-26-16 he thinks the time was around 3-4 P.M. He stated that he was
knocked out during this altercation. He stated the last one was bad so he made a
note to show the guard when he made his rounds to get him out of the block.

Mr. Gosser was placed into another block. He stated that he liked where he
was now. Mr, Gosser stated that he had numerous broken bones and feels that they
need to pay for it and agreed to pressing charges.

The case was transferred to the Henry County Criminal Investigations Division
to be further investigated. The case was originally assigned to Det. Sgt. Mark
Reece on the evening of 03-02-16, .

 

 

On 03-04-16 I, Det. Capt. Edward B, Manning, of the Henry County
Sheriff's Department was contacted by Sheriff McCorkle in reference to Brian Lee
Gosser. Sheriff McCorkle stated on the late evening of 03-03-16 Brian Gosser was
transported from the Henry County Jail to the Henry County Hospital Emergency
Room due to complications from his earlier injuries. Upon arrival at the Henry

HENRYCODEFSRRFPO01084

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 7 of 10 PagelD #: 555

provided. Upon inspection of those records the following was found.

Sick call and medical attention request form from Justin Fannin on 02-26-16.
He stated that his teeth hurt..-

Sick call and medical attention request form from Justin Fannin on 02-26-16.
He stated that his eye is scratched and has a sinus infection,

02-27-16 Medical progress notes for Justin Fannin. Provider assessment notes
State cornea may be scratched. States he was horsing around and someone's elbow
got him in eye. Has a black eye also and old healing.

All of the medical records obtained in this investigation will be attached to
this report.

On 03-08-16 IT, Det, Capt, Manning, NCPD Det, Capt. Ullery, HCSD Det. Sgt.
Darling, HCSD Det, Stacey Guffey, ISP Master Trooper Philip Byers, ISP Sgt. Kris
Martin met at the Henry County Jail to process the scene in "F" block.

Photos of the cell block were taken. A visual inspection of all the cells and
the contents was done. We found no obvious blood in cells or on any clothing
that was in the cells. I had been advised by jail staff on 03-04-16 that the
laundry from "F" block had been washed at least a couple of times since
02-26-16. I was further advised that the. Jail uniforms and laundry are piled up
on the floor in the front of the cell block and is then picked up and washed, I
was further advised that jail uniforms aren't marked with an inmates name and
their clothing isn't marked most of the time either. Due to this information no
clothing was collected in this investigation.

Sgt. Martin did use luminol in Cell#3 and received a positive for the
possible presence of blood. Sqt. Martin took swabs of those areas for evidence.
These items of evidence were later transferred to Det. Stacey Guffey and
submitted to the Indiana State Police Lab for testing. A report filed by Sgt.
Kris Martin along with photos will be attached to this report.

The following is the timeline on the incarceration of Brian Lee Gosser,

1, 02-17-16 at approximately 2052 Hrs. Brian Gosser enters the H.C. Jail
2, 02/17/16 at approximately 2132 Hrs. enters drunk tank

3. 02/18/16 at approximately 1931 Hrs. removed from drunk tank
4, 02/18/16 at approximately 1944 Hrs, enters "B" block

5. 02/22/16 at approximately 0046 Hrs. removed from "B" block
6. 02/22/16 at approximately 0051 Hrs. enters drunk tank

7. 02/22/16 at approximately 0943 Hrs. removed from drunk tank
8, 02/22/16 at approximately 0945 Hrs. enters "E™ block

9. 02/26/16 at approximately 2007 Hrs. removed from "F" block
10. 02/26/16 at approximately 2008 Hrs. enters drunk tank

11. 02/27/16 at approximately 0950 Hrs. removed from drunk tank
12, 02/27/16 at approximately 0951 Hrs. enters "a" block

13. 02/27/16 at approximately 1148 Hrs. removed from "6G". block
14. 02/27/16 at approximately 1148 Hrs. seen by the jail nurse
15. 02/27/16 at approximately 1202 Hrs. enters "G" block

16. 02/27/16 at approximately 1220 Hrs. removed from "G" block

17, 02/27/16 at approximately 1222 urs. transported to H.C. Hospital
18. 02/27/16 at approximately 1551 Hrs. returns to H.C, Jail

19, 02/27/16 at approximately 1554 Hrs. enters "G" block

20. 02/28/16 at approximately 0520 Hrs. removed from "G" block

HENRYCODEFSRRFP001097

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 8 of 10 PagelD #: 556

about the guy and then Joe states Josh said he had a good defense covering wp.
Joe then states that I don't know if it was so good because it was a big puddle.
Joe then asks the female if she ever heard of Ryan Gosser.

Later in the conversation, the female tells Joe he needs to tie his hands
behind his back and not help anyone else anymore. Joe responds that if my feet
were slow enough that would be fine. He also stated that he thinks the guy might
have a little trouble breathing.

On 02-23-16 at approximately 1928 Hrs. Brian Gosser is speaking with his
girlfriend Holly on the telephone. He tells her he has had a rough day and is
not ok today. He tells her he got the shit kicked out of him again. He told her
all. of his commissary was taken and he thinks that is why they beat him up. He
stated that he didn't tell anyone.

On 02-23-16 at approximately 2006 Hrs, Brian Gosser is speaking with his
girlfriend Holly on the telephone. He begs her to contact his father and have
him bail him out of jail. She also tells him that she is going to hear from his
mother about a jail visit on Thursday. Brian states that he doesn’t know if he
will make it to then. She ask if it is because he thinks somebody else is going
to beat him up and he responds "yes". ;

She asked why he thought they were going to beat him up again and he stated that
he didn't know why. She asked him about trying to fight back and he responded
it's not possible. He tells her needs help from her and she states that she
isn't going to cali his dad about bonding him out. He then tells her you might
not hear from me again. She asked him why and he responds" I told you why".

On 02-24-16 at approximately 2202 Hrs, Brian Gosser is. speaking with his
girifriend Holly on the telephone. He states that his eyes are “fucked up", that
he is frustrated and is having a hard couple of days, He states that he is
genuinely worried that he is not going to make it out of here. He states that he
is going to ask his parents for commissary money since all of his stuff got
stolen. + mo ” mo

On 0225-16 at approximately 1400 Hrs. Brian Gosser had a video visit with
his mother. During the visit he shows his mother both his eyes and they are
bruised and black. He stated that he had an issue with another inmate twice. He
stated that he is in a different block and these guys are alright and cool. He
stated that he is not going to report the issue because that is not what you do.
It will just make it worse and create more problems. Has to have more money to
get commissary because it was taken and needs to order e-cigarettes today to get

tomorrow, Stating people have been loaning him coffee and things he needs,

On 02-25-16 at approximately 1908 Hrs. Brian speaks with Holly on the
telephone. During the conversation he tells her that he and the guy he got into
it with is cool now. He also told her that it is just part of jail.

The following is another excerpt of video,

On 02-26-16 at approximately 0043 Hrs. Josh Wilson lies on the floor in
the cell block and then Joe Flynn gets on top of him and they wrestle for
approximately 19 seconds. Joe Flynn then gets up and Justin Fannin gets on top
of Josh Wilson and they wrestle for approximately 1 minute. Both Justin Fannin
and Josh Wilson then get up off the floor and Joe Flynn lies on his back on the
floor. Joe and Justin then wrestle for approximately 10-12 seconds and then both
of them get up off the floor. Joe Flynn then again lies on his back on the floor
and Brian Gosser removes his glasses and gets on top of Joe Fiynn. They wrestle

HENRYCODEFSRRFP001103

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 9 of 10 PagelD #: 557

for 10-12 seconds and then they both get up off the floor. Joe Fiynn then again
lies on his back on the floor and Brian Gosser gets on top of him and they again
wrestle for approximately 10-12 seconds. They then both get up from the floor,
None of this wrestling appeared to be serious and no one appeared to be angry
with anyone.

Joe Flynn and Justin Fannin begin kicking towards each other and then Joe
removes his shirt and follows Justin into his cell. Approximately 20 seconds
Later Joe exits the cell. Approximately 45 seconds later Robert Robinson enters
the cell containing Justin fannin and then Robert exits approximately 30 seconds
later, Justin Fannin then exits the cell approximately 20 seconds later. Justin
Fannin and doe then take a boxers stance and they both enter cell#3.
Approximately 12 seconds later Joe Flynn exits the cell with his hand over his
left eye and bending over. Approximately 1 minute and 12 seconds later Justin
Fannin exits the cell and put water on a piece of cloth and holds against his
right eye.

Several inmates are then talking back and forth with each other including
Brian Gosser., Josh Wilson and Justin Fannin then begin wrestling with each
_other, which lasts approximately 35 seconds. The inmates then continue talking
to each other,

Approximately 01:07:57 Hrs. Joe Flynn and Josh Wilson are standing at the bar
doors of cell#3. Justin. Fannin is inside of the cell at this time. Joe Flynn
waves for Brian Gosser and Brian stands up and walks to the front of the cell
door. Brian and Joe begin to talk and Joe starts waving for Brian to go into
cell#3,. Brian removes his glasses and sets them on the table and then enters the
cell at approximately 01:08:37 Hrs. When Brian.enters the cell Joe and Josh
Wilson close the cell door behind him, At this time standing outside of the cell
watching is Joe Flynn, Josh Wilson, Steven Shelley, and David Mettert.

Approximately 01:09:29 Hrs. Robert Robinson walks up to the front of the
ceil. Joe Flynn opens the cell door and enters and approximately 18 seconds
later exits the cell. A few seconds later, what appears to bé a shoe comes cit
of the cell. Joe then points at Josh Wilson and makes a kicking motion and Josh
Wilson then partially. enters the cell and kicks inside of the cell with his
right leg. Approximately 01:10:48 Hrs. Brian Gosser exits the cell and puts on
his glasses. He then sits down at the table and begins to look at his knees and
elbows. Justin Fannin then exits the cell, stands and talks to the other inmates
including Brian Gosser. The inmates including Brian Gosser then sit around the
table and talk,

On 02-26-16 at approximately 1205 Hrs. jail officers deliver e-cigarettes to
"FE" block. Brian Gosser receives his and carries them back to his ceil,
Approximately 14:10:44 Hrs. Josh Wilson enters the cell#i containing Brian
Gosser and exits approximately 14:12 Hrs. carrying something in his hand.
Approximately 1445 Hrs. Joe Flynn goes and stands outside the door of cell¢l and
appears to be talking to Brian who is inside the cell. Approximately 1448 Hrs.
Brendon Smith enters cell#i and exits approximately 2 minutes later while Joe
Fiynn is stiil outside of the cell door. Joe then enters cell#1 and
approximately 1 /1/2 minutes later he sticks his head out and David Mettert
walks over to the door of cell#1, Joe Flynn goes back in the cell and David
Mettert stands outside at the door, Joe stays in cell#l for approximately 6
minutes more before he exits. During this time David Mettert is standing in the
doorway of the cell and Justin Fannin and Robert Robinson walk down to cell fl
and appear to look in. Approximately 1632 Hrs. Brian Gosser exits his cell and
for his supper tray. He then sits on the bench outside of his cell and eats his
Supper. Approximately 1641 Hrs. Josh Wilson, Justin Fannin, and Joe Flynn are
standing at the front of the cellblock and appear to be talking. They then walk
back to the middle of the cellblock. Approximately 1641 Hrs. Joe Flynn walks

HENRYCODEFSRRFP001104

 

 
Case 1:17-cv-03257-TWP-MPB Document 93-13 Filed 04/01/19 Page 10 of 10 PagelD #: 558

toward cell#3 and nods his head toward the cell and Justin fanning and Justin
Wilson the enter the cell with Joa Flynn. David Mettert then closes the cell
door behind the three inmates and stands outside of the cell. Steven Shelley
also is standing outside of the cell.

Approximately 1645 Hrs. Brian Gosser exits his cell and goes up to the Front
of cell#3 for a couple of seconds and then returns to his cell. Approximately
16:46:21 Brian Gosser then exits his cell, goes, and enters cell#3 containing
Justin Fannin, Joe Flynn, and Joshua Wilson. David Mettert then closes the cell
door behind Brian Gosser, David Mettert and Steven Shelley then stand outside
the cell and Look in. Approximately 2 minutes later Brendon Smith walks up to
the cell and looks in.

Approximately 16:50:32 Joe Flynn exits the cell followed by Josh Wilson and
Justin Fannin and they appear to be laughing. Joe takes off his shirt and throws
it to Justin Fannin. Approximately 16:52:42 Brian Gosser exits the cell rubbing
his face and eye. He appears to be bleeding from around his eye and nose and has
what appears to be blood on his shirt. He walks to his cell and Justin Fannin is
in Brian's cell. Approximately 1653 Hrs. the guards enter the front of the
celiblock, speak with Joe Flynn and Josh Wilson briefly, and then exit the
cellblock. Justin Fannin exits cell#1 carrying what appears to be a white shirt.
Justin Fannin walks to and from his cell and cell#1 carrying some kind of
clothing or towel. Approximately 1700 Hrs. Brian Gosser exits his cell with no
shirt on and carrying some type of clothing.

Approximately 1711 Hrs. jail officer Huxhold enters the cell block and looks
into cell#3 and then exits a short time later. Approximately 1738 Hrs. jail
officer Huxhold returns to "F" block with a mop and bucket. Josh Wilson mops in
cell#3 and Steven Shelley mops in cell#1. During this time jail officer Huxhold
appears to have a-brief conversation with Brian Gosser, who is sitting on the
bench outside of his cell holding a towel or rag against his face and eye. Jail
officer Huxhold then leaves the cell block with the mop and bucket a short time
later.

Approximately 1923 Hrs. jail officer Lecher afd other jail officers enter "EF"
block and do the head count. Officer Lecher enters into cell#1 for a few seconds
and then exits and all of the jail officers exit "F" block. Approximately 2007
Hrs. jail officer Lecher and other jail officers return to "F" block and remove
Brian Gosser from the block. Brian is then placed in the drunk tank for holding.

Telephone calls and video visitation made From "F" block from 02-26-16
through 03-04-16 was reviewed. All of the calls and video visitation were audio
recorded and the findings of some of those calls and visitations are as follows:

On 02-26-16 at approximately 1554 Hrs. Justin Fannin talks to his mother on
_ the telephone using Brian Gosser's account, During the conversation he tells her
that he has a black eye from wrestling around.

On 02-26-16 at approximately 1754 Hrs. Justin Fannin talks to Keith and
Bridgette at telephone number 765-545-0659, This telephone conversation is done
using Brian Gosser's account. During the conversation he states that he has been
wrestling around and got his eye blacked last night fucking around.

On 02-26-16 at approximately 2211 Hrs. Brendon Smith is speaking with Randi
Coomer on the telephone. During the conversation Brendon talks about an inmate
being moved out of the block today. He stated that he came in with 1 black eye
and ended up with 2 and knots, and it just never healed for him. He further
stated that right now there are 3 people in here with black eyes.

HENRYCODEFSRRFP001105

 

 
